[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: APPLICATION FOR PRE-JUDGMENT REMEDY)
The plaintiff has applied for attachments on real estate owned by Joseph McLaughlin and Anita McLaughlin.
At the hearing the plaintiff presented testimony from the plaintiff, both defendants and a professional engineer with experience in pedestrian safety issues. Medical records and bills for medical services were also submitted.
From the evidence presented, the plaintiff, in April 1994, was a month to month tenant in premises owned by Anita McLaughlin. Responsibility for the care and maintenance of the premises was that of Joseph McLaughin, who is Anita's son.
The plaintiff testified that, on a date in April (the exact date is unknown), while walking in the area of the property where he parked his vehicles, he stepped on a stone (the area was covered with bank run gravel) which moved, causing him to fall, resulting in a broken tibia and fibula in his right leg.
The plaintiff was found, probably at least two days after the injury, in his residence by Joseph McLaughlin, who summoned medical help.
After the breaks were set an infection set in and the plaintiff underwent several progressive amputations until eventually his right leg was amputated above the knee.
His medical specials exceed $132,000.
There is a $100,000 insurance policy carried by Anita McLaughlin. CT Page 8313
Joseph has a $300,000 business policy, however, Joseph's carrier is defending under a reservation of right.
Thus, the maximum insurance available is $100,000.
There is no question of the severity and permanency of the plaintiff's injuries.
There are, however, substantial issues of liability which the Court is entitled to weigh in its determination of probable outcome based on the testimony and evidence presented.
The Court is satisfied that the plaintiff has met his burden of probable cause, however it is likely that, if he prevails at trial, there will be a substantial comparative negligence component.
The court concludes there is probable cause that a judgment in excess of the $100,000 will be rendered in favor of the plaintiff and, to secure said judgment, the real property owned by Anita McLaughlin as set forth in Schedule A of the application may be attached in the amount $50,000 and the real property owned by Joseph McLaughlin, as set forth in Schedule B of the application, may be attached in the amount of $50,000.
Klaczak, J.